Citation Nr: 0011769	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to rating in excess of 30 percent for 
service-connected dysthymic disorder, from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, wife, and mother

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from November 1958 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the RO which, 
in part, granted service connection and assigned a 10 percent 
rating for dysthymic disorder, and denied service connection 
for a back disorder.  A personal hearing at the RO was held 
in August 1996.  The hearing officer's decision to assign a 
rating to 30 percent, effective from January 13, 1994 (the 
date of receipt of claim), was implemented by rating action 
in March 1997.  A personal hearing before the undersigned 
member of the Board sitting in Washington, D.C., was held in 
January 2000.  

By rating action in March 1999, the RO denied service 
connection for impotence and special monthly compensation for 
loss of use of a creative organ secondary to service-
connected dysthymic disorder.  A notice of disagreement to 
this rating action was received in February 2000.  However, 
the veteran and his representative have not been provided 
with a Statement of the Case (SOC) as required by 38 C.F.R. 
§ 19.26 (1999).  Accordingly, this matter will be addressed 
further in the remand section of this document.  

Likewise, the issue pertaining to the rating to be assigned 
the service connected psychiatric disability will be the 
subject of the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of a disability of 
the lower back which has been related by a private physician 
to a back injury in service.  

2.  The veteran's claim of service connection for a low back 
disability is plausible.  



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for a low back disorder.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran asserts that he was kicked in the small of his 
back by a drill instructor during training in 1959, and that 
he was hospitalized for one week following the injury.  The 
veteran contends that he has had chronic back problems ever 
since the incident.  

The service medical records show that the veteran was seen at 
a post dispensary in January 1959 after reportedly being 
kneed in his back.  The report indicated that the veteran was 
anxious and very upset, and he had a number of other vague 
complaints, including frequency, upset stomach, weakness, and 
flushing.  An examination of the veteran's back was 
unremarkable, and the examiner noted that there were no 
significant symptoms.  The impression was that the veteran 
was markedly upset with minimal back injury.  The veteran was 
seen on another occasion in August 1959 for back strain while 
swimming the day before.  He was seen on two occasions in 
April 1960 after reportedly straining his back 10 days 
earlier.  At that time, findings were positive for tenderness 
and slight spasm of the paraspinal muscles of T9-T11.  
Straight leg raising was negative, and reflexes and sensation 
were normal.  X-ray studies were essentially negative except 
for some thoracic kyphosis.  The impression was back strain.  
The veteran was also seen on one occasion in April 1961 after 
falling backwards onto the center of his back.  There was 
some tenderness around the T-6 area with minimal muscle 
spasm.  There was no tenderness of the spinous processes or 
any limitation of motion of the back.  The assessment was 
soft tissue injury, and the veteran was provided with 
Wintergreen liniment.  

The veteran made no mention of any back problems on his 
reenlistment examination in October 1960 or at the time of 
his separation examination in January 1962.  Both 
examinations showed his spine and musculoskeletal system were 
normal.  

A letter from D. K. deDianous, M.D., dated in February 2000, 
was received at the Board in March 2000.  Dr. deDianous 
indicated that the veteran was currently under his care for 
low back and leg pain which was degenerative in nature, and 
opined that the veteran's current back problems were related 
to a back injury in service.  

Analysis

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991).  Additionally, VA Regulations provide:  

(a)	Service connection connotes many 
factors but basically it means that the 
facts, shown by evidence, establish that 
a particular injury or disease resulting 
in disability was incurred coincident 
with service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  

(b)	Chronicity and continuity.  With 
chronic disease shown as such in service 
(or within the presumptive period under § 
3.307) so as to permit a finding of 
service connection, subsequent 
manifestations of the same chronic 
disease at any later date, however 
remote, are service connected, unless 
clearly attributable to intercurrent 
causes.  This rule does not mean that any 
manifestation of joint pain, any 
abnormality of heart action or heart 
sounds, any urinary findings of casts, or 
any cough, in service will permit service 
connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, 
first shown as a clear-cut clinical 
entity, at some later date.  For the 
showing of chronic disease in service 
there is required a combination of 
manifestations sufficient to identify the 
disease entity, and sufficient 
observation to establish chronicity at 
the time, as distinguished from merely 
isolated findings or a diagnosis 
including the word "Chronic."  When the 
disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), 
there is no requirement of evidentiary 
showing of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.  

38 C.F.R. § 3.303 (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In the instant case, there is evidence of a back injury in 
service.  A private physician has related the veteran's 
current back disability, which he diagnosed as degenerative 
change of the lower back, to military service.  As such, the 
Board finds that the veteran has submitted a well-grounded 
claim of service connection for a back disorder.  See Caluza.  


ORDER

To the extent that a well-grounded claim of service-
connection for a low back disability has been presented, the 
appeal is granted.  


REMAND

As the veteran's claim of service connection for a back 
disorder has been found to be well grounded, the VA has a 
duty to assist him in the development of facts pertaining to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In this case, this requires attempting to locate any 
additional medical records and obtaining a medical opinion to 
confirm the diagnosis and etiology of any existing low back 
disability.  

At the personal hearing in Washington D.C. in January 2000, 
the veteran testified that he has been treated by VA for his 
psychiatric problems on a regular basis since 1994 and was 
most recently seen by VA in December 1999.  The veteran 
testified that he was first treated by VA for back problems 
around 1972-73, and that he was also treated at a private 
hospital, St. Joseph's, in Syracuse, New York around the same 
time.  (p. 12-13).  He testified that he worked for New York 
Central Railroad for 17 years, and that he was given a 
physical examination every year.  (p. 15).  In keeping with 
the VA's duty to assist where a well-grounded claim has been 
presented, medical treatment records should be obtained.  In 
Green v. Derwinski, 1 Vet. App. 121 (1991), the United States 
Court of Appeals for Veterans Claims held that fulfillment of 
the statutory duty to assist includes obtaining the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.

Regarding the claim for a rating in excess of that currently 
assigned, the Board notes that the regulations governing the 
rating of psychiatric disabilities were revised effective 
November 7, 1996.  While it is noted that the RO considered 
both the old and the revised rating criteria in evaluating 
the veteran's service-connected dysthymic disorder, the most 
recent VA psychiatric examination conducted shortly after the 
change in regulations did not address the criteria set forth 
in the revised regulations.  Detailed findings conforming to 
the regulations are needed to evaluate the claim.  "The 
Board's consideration of factors which are wholly outside the 
rating criteria provided by the regulation is error as a 
matter of law."  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Therefore, the Board finds that another examination is 
necessary.  

For the benefit of the psychiatric examiner, the revised 
regulations are provided, in pertinent part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

38 C.F.R. § 4.130 (Effective November 7, 1996).  

The old criteria provides, in pertinent part, that a 100 
percent rating will be assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is a 
severe impairment in the ability to maintain or retain 
employment.  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 30 percent 
evaluation is warranted where there is definite impairment in 
the ability to establish or maintain effective or wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (As in effect prior to November 7, 1996).  

The Board stresses to the veteran the need to appear for the 
requested examinations.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

Lastly, as noted above, the veteran submitted a timely notice 
of disagreement to the March 1999 rating action which denied 
service connection for impotence and special monthly 
compensation based on loss of use of a creative organ.  
However, a Statement of the Case (SOC) has not been issued.  
The Court has held that when there has been an initial RO 
adjudication of a claim and a NOD has been filed as to its 
denial, thereby initiating the appellate process, the 
claimant is entitled to an SOC regarding the denied issue(s).  
The RO's failure to issue such an SOC is a procedural defect 
requiring remand.  Godfrey v Brown, 7 Vet. App. 398, 408 
(1995).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Additionally, where, 
as here, the record before the Board is inadequate to render 
a fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the current evidence of record, it is the 
decision of the Board that further development is necessary 
prior to appellate review.  Accordingly, the claim is 
REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his back disorder since his 
discharge from service, and for his 
service-connected psychiatric disorder 
since April 1998.  Based on his response, 
the RO should attempt to obtain copies of 
all such records from the identified 
treatment sources, including all VA 
treatment records from the Syracuse VAMC 
not already of record, and associate them 
with the claims folder.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon 
concerning that claim.  

3.  After obtaining written consent from 
the veteran, the RO should also contact 
the veteran's former employer, New York 
Central Railroad and obtain copies of any 
employment medical records.  The employer 
should also note the beginning and ending 
dates of employment and the reason for 
the veteran's termination.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
correct diagnosis and, if feasible, 
etiology of any identified low back 
disorder.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
tests and studies should be conducted.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  

The examiner should assign a diagnosis to 
the veteran's low back disability.  In 
addition, an opinion should be rendered 
as to whether it is at least as likely as 
not that any current low back disability 
had its onset in service.  The examiner 
should indicate the basis for his/her 
opinion.  In formulating a response, the 
physician should utilize the phrase 
underlined above which sets forth the 
standard of proof necessary to grant a 
claim.  If the physician is unable to 
make any determination as to the 
etiology, she/he should so state and 
indicate the reasons.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should discuss the reasons 
therefor.  The findings should be typed 
or otherwise recorded in a legible 
manner.  

5.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected dysthymic disorder.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner and reviewed in conjunction with 
the examination.  All appropriate testing 
should be performed in connection with 
this examination in order to evaluate 
fully the veteran's condition.  A GAF 
score and an analysis of its meaning 
should be provided for all time periods 
since January 1994, and a discussion 
should be included of how the service-
connected dysthymic disorder impaired the 
veteran's social and industrial 
adaptability since January 1994.  The 
examiner should describe his/her findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  All rating 
criteria noted in both the old and new 
rating criteria must be addressed.  
However, the examiner must not assign a 
rating to the veteran's disability.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected dysthymic disorder and 
whether they have responded to all 
questions posed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO's 
consideration should include both the old 
and the revised rating criteria for 
psychiatric disabilities.  In this 
regard, it is noted that application of 
the new regulations is not appropriate 
prior to the effective date of the 
regulation change.  In addition, in 
considering the rating to be assigned, 
consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999) which held that at the time of an 
initial rating, separate staged ratings 
may be assigned for separate periods of 
time based on the facts found.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and given the appropriate time to 
respond thereto.  If the veteran fails to 
appear for the psychiatric examination, 
the letter(s) notifying him of the date 
of the examination should be included in 
the claims folder.  

8.  The RO should also issue the veteran 
a Statement of the Case on the issue of 
service connection for impotence and 
special monthly compensation for loss of 
use of a creative organ.  The veteran 
should be notified of the need to file a 
timely substantive appeal to these issues 
should he wish the Board to address these 
matters.    

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if appropriate.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


